Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-16 on 11/10/20 is acknowledged.  Claims 17-20 were canceled.  Claims 1-16 are pending and are under examination.
No IDS was filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 are rejected because the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing with regard to the claim language, “using the chromophore . . . as an indicator”.  While paragraph, e.g., [0009] of applicant’s specification recites, “the calixarene may be used as a visual indicator for pH,” and recites a few other types of uses for the indicator, the specification does not appear to show support for the chromophore being used as any type of indicator, which is what the claim appears to recite by reciting “an indicator”.  The Office suggests claiming the type(s) of indicator, which are supported by the specification.       

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the claim recites a process without setting forth any steps involved in the process.  Thus, the claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q). 
Claims 1 and 16 are rejected because “the chromophore” raises an antecedent basis issue. 
Claims 1 and 16 are rejected because the scope of the “indicator” is unclear. Because there are so many different types of indicators, which is not supported by applicant’s specification (see above), the scope of the indicator is unclear. 
Claim 3 is rejected because “a visual indicator” raises an antecedent basis issue because it is initially recited in claim 2. 
Claim 16 is rejected because “the color” raises an antecedent basis issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baki et al. (“Baki,” Boradiazaindacene-Appended Calix[4]arene: Fluorescence Sensing of pH Near Neutrality, 2001). 
As to claim 1, Baki teaches a method of using the chromophore of a calixarene as an indicator (e.g., col. 1, first paragraph on p. 1512). 
As to claims 2-3, see e.g., see fluorescence signals in col. 1 of p. 1512.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baki in view of Bagatin et al. (“Bagatin,” Investigation on Al(III) and Zn(II) complexes containing a calix[4]arene bearing two 8-oxyquinoline pendant arms used as emitting materials for OLEDs, 2009). 
See Baki above. 
As to claim 4-5, Bagatin teaches in section 2.4 on p. 268, photoluminescence (PL) and electroluminescence (EL) spectra were measured with a Photon Technology International (PTI) fluorescence spectrophotometer while EL brightness was measured by using a calibrated radiometer/photometer from United Detector Technology (UDT-350). The current–voltage (J–V) characteristics were simultaneously measured with the EL spectra.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to measure calixarenes as visual indicators radiometrically and photometrically because the combined teachings of the prior art references teach the luminescence and fluorescent nature of calixarenes.
Claims 6-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baki in view of Avram et al. (“Avram,” The Role of Water Molecules in a Resorcinarene Capsule As Probed by NMR Diffusion Measurements, 2002). 
See Baki above.
As to claims 6-8, Avram teaches resorcinarene as a calixarene, as shown as compound 1a in Scheme 1 on p. 4365, and calixarene is pyrogallarene, and the pyrogallarene is a pyrogallol[4]arene, as shown as compound 2 in Scheme 1 on p. 4365.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the prior art references to select specific calixarenes as superior visual indicators because the teachings of the prior art references teach chemical structures that are within the group of calixarenes. 
As to claim 9, Avram teaches on p. 4365, it was demonstrated that resorcin[4]arenes and pyrogallol[4]arenes, such as those shown in Scheme 1, form large capsules with large cavities.  Avram also teaches on p. 4366, it was reported that systems such as compound 2 of Scheme 1 (pyrogallol[4]arene) form stable hexameric capsules even in protic solution.  Avram focused on compound 1b of Scheme 1 to assess water content by conducting NMR diffusion characteristics of water molecules in such systems where the water/resorcinarene ratio is varied (see p. 4366).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the prior art references to use pyrogallol[4]arene to assess water content in place of resorcinarene because both are the same type of calixarene forming the same hexameric structure that can interact, bond and exchange water in the same way.
As to claim 10, Avram teaches the pyrogallol[4]arene is used in a solid phase on p. 4365 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to study how the solid state of pyrogallol[4]arene reacts in the solution. 
As to claims 12-13, Baki teaches a method of using the chromophore of a calixarene as an indicator for pH in the pH range of 8.2 – 5.6 (e.g., col. 1, p. 1512 et seq).   Avram teaches calixarene is pyrogallarene, and the pyrogallarene is a pyrogallol[4]arene, as shown as compound 2 in Scheme 1 on p. 4365.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the prior art references to have pyrogallol[4]arene used to assess pH in the pH range of 8.2 – 5.6 because Baki teaches calixarenes can assess pH change in a composition (e.g., col. 1 on p. 1513 of Baki).  Furthermore, the combined teachings of the prior art references properly read on the claimed pH range because a prima facie case of obviousness exists where the calimed range overlaps or lies inside the range taught by Baki’s pH range.  See MPEP 2144.05. 
As to claims 14-15, Baki teaches the calix[4]arene is dissolved in at least one solution, selected from ethanol and water on p. 1513.  Avram teaches calixarene is pyrogallarene, and the pyrogallarene is a pyrogallol[4]arene, as shown as compound 2 in Scheme 1 on p. 4365.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the prior art references to perform the claimed dissolving step because Baki teaches calixarenes can assess pH change in a composition (e.g., col. 1 on p. 1513 of Baki).  
As to claim 16, Baki teaches the calix[4]arene is dissolved in at least one solution, and optically observing the color of the at least one solution (e.g., p. 1513 et seq.).  Avram teaches calixarene is pyrogallarene, and the pyrogallarene is a pyrogallol[4]arene, as shown as compound 2 in Scheme 1 on p. 4365.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the prior art references to perform the claimed dissolving step because Baki teaches calixarenes can assess pH change in a composition (e.g., col. 1 on p. 1513 of Baki).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baki in view of Avram, as applied to claim 1 above, and further in view of Demirel et al. (“Demirel,” Thorium(IV) and uranium(VI) sorption studies on octacarboxymethyl-C-methylcalix[4]resorcinarene impregnated on a polymeric support, 2002). 
See Baki and Avram above. 
Baki does not specifically teach pyrogallol[4]arene is used to assess metal content.  Avram teaches calixarene is pyrogallarene, and the pyrogallarene is a pyrogallol[4]arene, as shown as compound 2 in Scheme 1 on p. 4365.  Demirel teaches a calixarene can assess metal content (e.g., abstract).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the prior art references because Demirel teaches calixarenes can assess metal content in a composition (e.g., abstract of Demirel).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



8/27/2022